Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Objection to the Title
The applicant’s amendments are sufficient to overcome the previous objection which is consequently withdrawn.

Rejection under 35 U.S.C. §112(b)
The applicant’s amendments are sufficient to overcome the previous rejection which is consequently withdrawn.

Rejections under 35 U.S.C. §103
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, as indicated below, newly cited US 2007/0208782 to Carter et al. teaches a “sharing setting table” for programs (e.g. pg. 4, Table 1), and automatic synchronization of those programs (e.g. par. [0068] “device A sends 260 a copy of S1_L1 to device B”). 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 as currently amended, includes a redundant comma (“,”) after the “storing a sharing setting table …” limitation. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000163107A to Koide et al. (Koide) in view of US 2007/0208782 to Carter et al. (Carter).

Claims 1 and 7-8: Koide discloses an information processing device, comprising a processor configured to: 

edit second controller data including at least a second control program to be executed by a second control device (e.g. par. [0028] “sequence program edited by the program editing device 10”, par. [0027] “sequence program of the PC2”); and 
store a sharing setting table indicating a sharing setting of the first control program and the second control program (e.g. par. [0025] “shared information memory map definition table 22”, par. [0025] “a sequence program of the PC2 that the user has designated to interlock with shared information of another PC (here, PC1)”), wherein when the sharing setting of the first control program and the second control program are set to be shared, data of the first control program and a data of the second control program are automatically synchronized such that the data of the first control program and the data of the second control program are always set to be the same (par. [0006] “By reflecting the above information in … the corresponding data sharing information memory unit 62, the same contents are always maintained”).

Koide does not disclose:
wherein when the sharing setting of the first control program and the second control program are set to be shared, a content of the first control program and a content of the second control program are automatically synchronized such that the content of the first control program and the content of the second control program are always set to be the same;


Carter teaches:
wherein when a sharing setting of the first program and the second program are set to be shared (par. [0036] “specify whether the device will send data items to other Data Sharing Group members”), a content of the first program and a content of the second control program are automatically synchronized such that the content of the first control program and the content of the second control program are always set to be the same (par. [0068] “The synchronization manager on device B determines that a later release of program S1 is available on device A … device A sends 260 a copy of S1_L1 to device B”);
wherein when the content of the second program is edited (par. [0068] “a later release of program S1”), the processor is configured to automatically synchronize the content of the first program with the edited content of the second program by editing the content of the first program such that the content of the first program and the content of the second program are always the same (par. [0068] “The synchronization manager on device B determines that a later release of program S1 is available on device A … device A sends 260 a copy of S1_L1 to device B”). 



Claim 2: Koide and Choi teach the information processing device according to claim 1, wherein when the second controller data is created by copying the first controller data (Carter par. [0068] “device A sends 260 a copy of S1_L1 to device B”), if all the control programs included in the first controller data are selected to be shared, the processor is configured to set all the control programs included in the second controller data to share with all the control programs included in the first controller data, and stores the sharing setting in the sharing setting table (Carter par. [0044] “AB+BA indicates that data transfer can take place in either direction … updated when they synchronize with each other”).

Claim 3: Koide and Davison teach the information processing device according to claim 1, wherein when the second controller data is created by copying the first controller data (Carter par. [0068] “device A sends 260 a copy of S1_L1 to device B”), if a sharing setting of the first control program included in the first controller data has been previously set and stored in the 

Claim 4: The information processing device according to claim 1, wherein when receiving a change of the sharing setting, the processor is configured to reflect a changed content in the sharing setting table (Koide par. [0044] “When the check of the programs of all the PCs is completed … the shared information collection table 21 … is completed”, Carter par. [0036] “The policy for the new Data Sharing Group is updated 190”).

Claim 5: The information processing device according to claim 1, wherein when synchronizing the first control program with the second control program or synchronizing the second control program with the first control program, the processor is configured to synchronize a variable used in the first control program and the second control program, and sets a content of the variable not to be synchronized (Koide par. [0049] “this shared information is ignored”, it would at least have been obvious to do this when the program is to be shared but not the data).

Claim 6: The information processing device according to claim 1, comprising a display panel displaying an editing screen of the controller data (Koide par. [0024] “the CRT 18”), 
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2000163107A to Koide et al. (Koide) in view of US 2007/0208782 to Carter et al. (Carter) in view of US 2010/0049337 to Sakagami et al. (Sakagami).

Claim 9: Koide and Carter teach the information processing device according to claim 1, but do not explicitly disclose wherein the first control program is a PLC program and the second control program is a PLC program.

Sakagami teaches wherein a control program is a PLC program (par. [0001] “a sequence program for a programmable logic controller (PLC)”).

It would have been obvious at the time of filing to synchronize first and second PLC programs (Sakagami par. [0001] “a sequence program for a programmable logic controller (PLC)”). Those of ordinary skill in the art would have been motivated to do so as a known device for executing such programs and which would have resulted in only the expected results (Sakagami par. .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0149348 to Choi et al. discloses an alternate method of synchronizing programs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/             Primary Examiner, Art Unit 2199